J-S80034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 MARQUIS THOMAS                            :
                                           :
                    Appellant              :   No. 3155 EDA 2017

           Appeal from the Judgment of Sentence April 18, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003032-2016


BEFORE: BENDER, P.J.E., BOWES, J., and NICHOLS, J.

CONCURRING AND DISSENTING STATEMENT BY BOWES, J.: FILED MARCH

11, 2019

      I agree with my learned colleagues that Appellant is not entitled to relief

on his sufficiency and weight of the evidence claims, and that the trial court

erred by sentencing Appellant to life imprisonment for his conviction of

conspiracy to commit murder. However, I do not believe that a remand for

resentencing is necessary.

      It is well-established that where a case requires a correction of

sentence, this Court has the option to remand it for resentencing or amend it

directly, as long as amendment does not result in an increased term for which

the person is being sentenced.      Commonwealth v. Martinez, 153 A.3d

1025, 1032 (Pa.Super. 2016); Commonwealth v. Klein, 795 A.2d 424, 430-

31 (Pa.Super. 2002); see also Commonwealth’s brief at 18. The sentence
J-S80034-18


for conspiracy to commit murder runs concurrently with the life sentence

imposed at the first-degree murder conviction.        Hence, the aggregate

sentence would not be changed by our amendment of Appellant’s sentence to

conform to statutory requirements.      As we would not upset the overall

sentencing scheme by correcting Appellant’s sentence, a remand is a waste of

judicial resources. Commonwealth v. Thur, 906 A.2d 552, 570 (Pa.Super.

2006) (If our decision does not alter the overall scheme, there is no need for

remand.). Accordingly, I would forego remand and amend the sentence of

conspiracy to commit murder from life to the lawful maximum sentence of

twenty to forty years of imprisonment. 18 Pa.C.S. § 1102(c).




                                    -2-